Title: Thomas Jefferson to Joseph C. Cabell, 16 February 1818
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                    
                        Dear Sir
                        Monticello
Feb. 16. 18.
                    
                    A resolution which I saw in the papers for the adjournment of the legislature the day before yesterday prevented my writing to you in the belief it could would not find you in Richmond. Mr Summers now tells me he thinks you will set into the next week. the obj after acknoleging the reciept, since mine of Jan. 14. & 15. of yours of the 22. & 23. and of Feb. 1. 6. 10. 12. the object of this is merely to express my satisfaction with your publication of mine of Jan. 14. and the corrections made in it, and the rather as the motives for my intermedling at all had better go forth with my own explanations than under the misconstructions of those who differed from me in views. I think suppose it probable that the next legislature, after so much debating on the subject will come with their minds made up for something, and that a provision of some sort will be made, which I think ought to be whatever those who are to live under it think will be best. I believe I have erred in medling with it at all, and that it has done more harm than good. a strong interest felt in the subject and thro’ my whole life ought to excuse me with those who differ from me in opinion and should protect me against unfriendly feelings. nobody, more strongly than myself, advocates the right of every generation to legislate for itself, and the advantages which each succeeding generation has over the preceding one from the constant progress of science and the arts.   We must now turn to the affairs of the college under our particular charge, and consider what we can do for it on it’s own scanty funds. the d impracticability of frequent meetings of the visitors, and the difficulty of consultations by interchange of letters, as well from the labor of that mode, as the delays & uncertainties of our cross posts forces on me the necessity of assuming to  act often without the authority or aid & counsel of my collegues. the call for the return of the subscription papers has produced little effect, so that we are under considerable uncertainty as to the amount of our funds. yet a serious view of that should now be taken, that we may in nothing exceed our limits. what professors & where & how to procure them is  a question of urgency. on that I have seen no cause for change of opinion; and I suppose I must now act on that formerly given, and which I had deferred until it could be seen whether the legislature would give us any help.   in the want of visitorial full mean meetings I should be much relieved if the members would individually call here whenever they happen to pass this way. even separate conferences with them would lighten my mind of some of it’s load. if you return to the upper country I hope you will make a stage here, and give me the benefit of a consultation. Accept the assurance of my constant esteem & respect
                    
                        Th: Jefferson
                    
                